ACCEPTED
                                                                                      03-15-00369-CR
                                                                                              8116189
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 12/7/2015 1:30:49 PM
                                                                                    JEFFREY D. KYLE

                       NO. 03-15-00369-CR
                                                                                               CLERK




                IN THE COURT OF APPEALS
                                                                FILED IN

            FOR THE THIRD DISTRICT OF TEXAS AUSTIN, TEXAS
                                           3rd COURT OF APPEALS


                     AUSTIN, TEXAS         12/7/2015 1:30:49 PM
                                                         JEFFREY D. KYLE
                                                              Clerk

                       DACIOUS PARKER
                           Appellant

                                 V.

                     THE STATE OF TEXAS,
                           Appellee


APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO
                    FILE BRIEF


       Appeal from the District Court of Travis County, Texas
                       167th Judicial District
              Criminal Action No. D-1-DC-12-600094
          Honorable P. David Wahlberg, Judge Presiding



                                      RICHARD D. REED
                                      Lead Counsel for Appellant
                                      316 W. 12th Street
                                      Suite 313
                                      Austin, Texas 78701-1820
                                      Telephone No. 512-322-9443
                                      Email: rick.reed@maverickcounsel.com
                                      State Bar No. 16686100
                                NO. 03-15-00369-CR


                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS
                             AUSTIN, TEXAS


                                DACIOUS PARKER
                                    Appellant

                                          V.

                             THE STATE OF TEXAS,
                                   Appellee


  APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO
                      FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant Dacious Parker, by and through his attorney of

record, Richard D. Reed, and, pursuant to the provisions of Rule 10.5(b), Texas Rules

of Appellate Procedure, respectfully moves the Court to extend the time to file

Appellant’s brief. In support of such motion, Appellant would show unto the Court as

follows:

                                          I.

      The deadline for filing Appellant’s brief is December 7, 2015.

                                          II.

      Appellant is seeking an extension of thirty days.
                                                        III.

         Appellant needs an extension of time to file Appellant’s brief because Appellant’s

counsel has had to spend most of his time during the past thirty days attending to other

criminal cases to which he has been judicially appointed or assigned. As a result,

Appellant’s counsel has not had sufficient time to finish his preparation of Appellant’s

brief.

                                                        IV.

         One previous extension to file Appellant’s brief has been sought and granted.

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that

the Court grant this motion and extend the time for filing Appellant’s brief to January

6, 2016.

                                                                Respectfully submitted,


                                                                ______________________________
                                                                RICHARD D. REED
                                                                Lead Counsel for Appellant
                                                                316 W. 12th Street
                                                                Suite 313
                                                                Austin, Texas 78701-1820
                                                                Telephone No. 512-322-9443
                                                                Email: rick.reed@maverickcounsel.com
                                                                State Bar No. 16686100




Appellant’s Second Motion for Extension of Time to File Brief
Page 2 of 3
                                   CERTIFICATE OF SERVICE


      I hereby certify that on this, the seventh, day of December, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s Second Motion for
Extension of Time to File Brief upon Rosemary Lehmberg, District Attorney of Travis
County, Texas, whose address is 509 West 11th Street, Suite 1.100, Austin, Texas 78701-
2103, by electronically delivering a copy of the said petition to the following email
address: rosemary.lehmberg@traviscountytx.gov.

       I further hereby certify that on this, the seventh, day of December, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s Second Motion for
Extension of Time to File Brief upon Aurora Salina Perez, Assistant District Attorney
of Travis County, Texas, whose address is 509 West 11th Street, Suite 1.100, Austin,
Texas 78701-2103, by electronically delivering a copy of the said petition to the
following email address: aurora.perez@traviscountytx.gov.

       I further hereby certify that on this, the seventh, day of December, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s Second Motion for
Extension of Time to File Brief upon Michael Scott Taliaferro, Assistant District
Attorney of Travis County, Texas, whose address is 509 West 11th Street, Suite 1.100,
Austin, Texas 78701-2103, by electronically delivering a copy of the said petition to the
following       email      addresses:        scott.taliaferro@traviscountytx.gov     and
appellatetcda@traviscountytx.gov.

       I further hereby certify that on this, the seventh, day of December, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s Second Motion for
Extension of Time to File Brief upon Lisa C. McMinn, State Prosecuting Attorney,
whose address is 209 West 14th Street, Austin, Texas 78701-1614, by electronically
delivering a copy of the said petition to the following email address:
lisa.mcminn@spa.texas.gov.


                                                                ______________________________
                                                                Richard D. Reed
Appellant’s Second Motion for Extension of Time to File Brief
Page 3 of 3